               Case 2:19-cv-01630-MJP Document 48 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10           ROBERT A. WEAN,                                      CASE NO. C19-1630 MJP

11                                    Plaintiff,                  ORDER DISMISING CASE FOR
                                                                  FAILURE TO PROSECUTE
12                   v.

13           US BANK, et al.,

14                                    Defendants.

15

16            THE COURT issued an order on January 29, 2020 to the parties requiring them to file a joint

17   status report by March 11, 2020. (Dkt. No. 44.) The parties failed to file a joint status report by that

18   date. On April 20, 2020, the Court issued a minute order extending the deadline to file a joint status

19   report to May 20, 2020. (Dkt. No. 6.) The Court warned the parties that failure to file the joint status

20   report could result in dismissal. As of the date of this order, the parties have not filed a joint status

21   report. The Court therefore DISMISSES the case without prejudice for failure to prosecute. See Fed.

22   R. Civ. P. 41(b).

23   //

24   //


     ORDER DISMISING CASE FOR FAILURE TO PROSECUTE - 1
             Case 2:19-cv-01630-MJP Document 48 Filed 06/01/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 1, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISING CASE FOR FAILURE TO PROSECUTE - 2
